J-S26042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: G.F., A MINOR         :  IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
APPEAL OF: P.F., FATHER                   :
                                          : No. 1161 MDA 2016


                     Appeal from the Decree June 15, 2016
              In the Court of Common Pleas of Cumberland County
                    Civil Division at No(s): 053-ADOPT-2016


    IN RE: ADOPTION OF: G.F., A MINOR :  IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
    APPEAL OF: P.F., FATHER           :
                                      : No. 1162 MDA 2016


                      Appeal from the Decree June 15, 2016
              In the Court of Common Pleas of Cumberland County
                   Juvenile Division at No(s): 21-DP-112-2014



BEFORE:      BOWES, DUBOW, and FITZGERALD*

MEMORANDUM BY FITZGERALD, J.:                            FILED MAY 12, 2017

        P.F. (“Father”) appeals from the decree dated June 15, 2016, and

entered on June 16, 2016, terminating his parental rights to his male child,

G.F., (born in of June 2014) pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), and (b), and the order dated June 15, 2016, and entered




*
    Former Justice specially assigned to the Superior Court.
J-S26042-17


June 20, 2016, changing Child’s permanency goal to adoption under the

Juvenile Act, 42 Pa.C.S. § 6351.1 We affirm.

      In its opinion entered on August 23, 2016, the trial court set forth the

factual background and procedural history of this appeal, which we

incorporate as this Court’s own.       See Trial Ct. Op., 8/23/16, at 1-7.

Importantly, on May 12, 2016, the Cumberland County Children and Youth

Services (“CYS” or “the Agency”) filed a petition to change Child’s

permanency goal to adoption, and, on May 19, 2016, CYS filed a petition to

involuntarily terminate Father’s parental rights with regard to Child.

      On June 15, 2016, the trial court held an evidentiary hearing on the

termination/goal change petitions.      At the hearing, CYS presented the

testimony of Amanda Sigrist, its caseworker assigned to the family.      N.T.,

6/15/16, at 12. CYS next presented the testimony of E.B., Child’s maternal

aunt and formal kinship caregiver who wishes to adopt Child. Id. at 13-14.

Father then testified on his own behalf.       Finally, the guardian ad litem

(“GAL”) presented the testimony of M.A., Mother’s older sister. Id. at 65.

      The trial court summarized Ms. Sigrist’s testimony as follows.

            Ms. Sigrist testified that[,] while [Father] has taken
         positive steps during his incarceration, the Agency views
         [Father’s] history of criminal convictions and incarcerations
         as demonstrative that, while [Father] has recently shown
         an ability to maintain stable behaviors in the controlled

1
 Child’s mother, L.A, (“Mother”), died in May of 2015. N.T., 6/15/16, at 14,
65.




                                     -2-
J-S26042-17


       prison environment, he has not shown the same ability in
       a non-controlled setting (outside of prison). Ms. Sigrist
       noted the October 2014 assault on [Mother] as specifically
       representative of this concern.[55]


          [55
              N.T., 6/15/16, at 28.] Ms. Sigrist also testified to
          an awareness that the relationship between [Father]
          and [Mother] was violent and tumultuous throughout
          its existence. Id. at 31.


           As to [Father’s] potential to serve as a caretaker, Ms.
       Sigrist testified that [Father] has never had individual
       caretaking responsibility for [Child], nor has [Child] ever
       resided with [Father]. Furthermore, Ms. Sigrist testified
       that [Child] does not share a significant bond with
       [Father], because [Father] has been incarcerated for a
       large portion of [Child’s] life. Ms. Sigrist acknowledged
       that [Father] has not had the same opportunity to bond
       with [Child], but stated the Agency’s view that [Father’s]
       incarceration was the result of his own actions. Ms. Sigrist
       affirmed it was uncertain if [Father] would be granted
       parole, and[,] according to his Department of Corrections
       counselor, if he was granted parole, the date of his actual
       release was unknown; according to the counselor, his
       release could come in two weeks or two months. Ms.
       Sigrist emphasized the Agency’s two primary concerns: 1)
       that [Child] and [Father] do not have a significant bond
       and 2) that the timeline regarding [Father’s] ability to care
       for [Child] is very uncertain.

          It is the Agency’s position that termination of [Father’s]
       rights to allow for [Child’s] adoption by [E.B.] would be in
       the best interest of [Child]. Ms. Sigrist testified that
       [Child] and his sister are in need of a stable, nurturing
       consistent environment. Ms. Sigrist noted that[,] while
       [Father] has never had individual parenting responsibility
       for [Child], [E.B.] has been providing appropriate and
       loving parenting for [Child] for more than half his life,
       since May 2015.[63]




                                   -3-
J-S26042-17

             [63]
                  See [i]d. at 24; [E.B.] officially became the
             informal kinship caregiver in June 2015, but the
             record shows that [Child] resided with [E.B.] and her
             mother, [Ms. M.], beginning after [Mother’s] death
             [in May of 2015].


              Ms. Sigrist reported [Child] and his sister are very safe
           and “appear to be very comfortable and loved in their
           home.” [E.B.’s] household includes [Child], his half-sister,
           A.B., E.B.’s mother (Child’s maternal grandmother) and
           [E.B.’s] biological daughter (Child’s cousin), who is 12
           years old. [E.B.] testified that all the children get along
           and after some initial adjustment issues are all doing very
           well together. The guardian ad litem, Marylou Matas, Esq.,
           who observed the children in [E.B.’s] home, reported that
           [Child] is particularly bonded with [E.B.].

Trial Ct. Op. at 7-8 (most footnotes omitted).

      On June 16, 2016, the trial court entered the decree terminating

Father’s parental rights under Section 2511(a)(1), (2), and (b) of the

Adoption Act.       On June 20, 2016, the trial court entered the order dated

June 15, 2016, changing Child’s permanency goal to adoption.

      On July 15, 2016, Father timely filed notices of appeal, along with

concise statements of errors complained of on appeal, pursuant to

Pa.R.A.P.(a)(2)(i) and (b). This Court, sua sponte, consolidated the appeals,

on August 30, 2016.

      On appeal, Father raises four issues, which we have reordered as

follows:

           [Whether the trial court] erred as a matter of law and
           abused its discretion in changing the goal to adoption and
           terminating [Father’s] parental rights because a parent’s
           absence or failure to support his or her child due to


                                       -4-
J-S26042-17


         incarceration is not, in itself, conclusively determinative of
         the issue of parental abandonment[?] Incarceration alone
         is not an explicit basis upon which an involuntary
         termination may be ordered pursuant to § 2511 of the
         Pennsylvania Adoption Code, 23 Pa.C.S. § 2511. Courts
         must inquire whether the parent has utilized those
         resources at [Father’s] command while in prison to
         continue and pursue a close relationship with the child or
         children. [Father] did desire to retain parental rights and
         exerted himself to take and maintain a place of importance
         in the child’s life.

         [Whether the trial court] erred as a matter of law and
         abused its discretion in terminating [Father’s] parental
         rights in that the conditions which led to the removal or
         placement of the child no longer existed or were
         substantially eliminated[?]

         [Whether the trial court] was in error in determining the
         best interest of the child would be served by terminating
         [Father’s] parental rights[?]

         [Whether the trial court] erred as a matter of law and
         abused its discretion in changing the goal for this child to
         adoption and terminating [Father’s] parental rights in that
         [Father] is able to provide the child with the essential
         parental care, control, and subsistence in the very near
         future[?]

Appellant’s Brief at 4.2


2
  Father stated his issues somewhat differently in his concise statement
concerning trial court error or abuse of discretion, particularly with regard to
changing Child’s permanency goal to adoption. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an
appellant waives issues that are not raised in both his concise statement of
errors complained of on appeal and the statement of questions involved in
his brief on appeal). We, nevertheless, find that his concise statement
preserved his challenge to the goal change for our review.

      Moreover, Father’s brief presents a single argument in support of all
four questions. See Pa.R.A.P. 2119(a) (“[t]he argument shall be divided



                                     -5-
J-S26042-17


     We review an appeal from the termination of parental rights with the

following standard:

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of
        a petition for termination of parental rights.           As in
        dependency cases, our standard of review requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by
        the record. In re: R.J.T., [] 9 A.3d 1179, 1190 (Pa.
        2010). If the factual findings are supported, appellate
        courts review to determine if the trial court made an error
        of law or abused its discretion. Id.; R.I.S., 36 A.3d 567,
        572 (Pa. 2011) (plurality opinion)]. As has been often
        stated, an abuse of discretion does not result merely
        because the reviewing court might have reached a
        different conclusion. Id.; see also Samuel Bassett v.
        Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
        Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
        Instead, a decision may be reversed for an abuse of
        discretion   only   upon     demonstration     of     manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate
        courts are not equipped to make the fact-specific
        determinations on a cold record, where the trial judges are
        observing the parties during the relevant hearing and often
        presiding over numerous other hearings regarding the
        child and parents. R.J.T., 9 A.3d at 1190. Therefore,
        even where the facts could support an opposite result, as
        is often the case in dependency and termination cases, an
        appellate court must resist the urge to second guess the

into as many parts as there are questions to be argued”). The failure to
comply with Rule 2119(a) does not impede meaningful appellate review.

      Lastly, although Father’s consolidated argument purports to challenge
the termination of his parental rights under subsections (a)(5) and (8), the
decree did not provide that Father’s parental rights were terminated under
either of those subsections. See Trial Ct. Op. at 14.



                                     -6-
J-S26042-17


           trial court and impose its own credibility determinations
           and judgment; instead we must defer to the trial judges so
           long as the factual findings are supported by the record
           and the court’s legal conclusions are not the result of an
           error of law or an abuse of discretion. In re Adoption of
           Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

           [t]he standard of clear and convincing evidence is defined
           as testimony that is so “clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     Here, the trial court terminated Father’s parental rights under

Section 2511(a)(1), (2), and (b).     Father challenges the sufficiency of the

evidence under those subsections of Section 2511, which provide as follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of at
              least six months immediately preceding the filing of the
              petition either has evidenced a settled purpose of


                                      -7-
J-S26042-17


            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be remedied
            by the parent.

                                    ***

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1)-(2), (b).

      Father argues that the trial court erred and abused its discretion in

finding that CYS presented sufficient evidence to support the termination of

his parental rights under Section 2511(a)(1), (2), and (b).     See Father’s

Brief, at 6-9.   Father asserts that he has used all available resources to

preserve his parental relationship while he has been incarcerated. Id. at 6-

7, 13-14.




                                    -8-
J-S26042-17


     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

            To satisfy the requirements of section 2511(a)(1), the
         moving party must produce clear and convincing evidence
         of conduct, sustained for at least the six months prior to
         the filing of the termination petition, which reveals a
         settled intent to relinquish parental claim to a child or a
         refusal or failure to perform parental duties.

                                   ***

           Once the evidence establishes a failure to perform
           parental duties or a settled purpose of relinquishing
           parental rights, the court must engage in three lines
           of inquiry: (1) the parent’s explanation for his or her
           conduct; (2) the post-abandonment contact between
           parent and child; and (3) consideration of the effect
           of termination of parental rights on the child
           pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

     Further, we have stated:

         [T]o be legally significant, the [post-abandonment] contact
         must be steady and consistent over a period of time,
         contribute to the psychological health of the child, and
         must demonstrate a serious intent on the part of the
         parent to recultivate a parent-child relationship and must
         also demonstrate a willingness and capacity to undertake
         the parental role. The parent wishing to reestablish his
         parental responsibilities bears the burden of proof on this
         question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).



                                    -9-
J-S26042-17


      Moreover, regarding the definition of “parental duties,” this Court has

stated as follows:

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation
            to the needs of a child.        A child needs love,
            protection, guidance, and support. These needs,
            physical and emotional, cannot be met by a merely
            passive interest in the development of the child.
            Thus, this court has held that the parental obligation
            is a positive duty which requires affirmative
            performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in
            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent exert himself to
            take and maintain a place of importance in the
            child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his or her ability, even in difficult
         circumstances.      A parent must utilize all available
         resources to preserve the parental relationship, and must
         exercise reasonable firmness in resisting obstacles placed
         in the path of maintaining the parent-child relationship.
         Parental rights are not preserved by waiting for a more
         suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with . . . her
         physical and emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      In In re Adoption of S.P., our Supreme Court discussed In re

Adoption of McCray, 331 A.2d 652 (Pa. 1975), and stated:




                                     - 10 -
J-S26042-17


         Applying in McCray the provision for termination of
         parental rights based upon abandonment, now codified as
         § 2511(a)(1), we noted that a parent “has an affirmative
         duty to love, protect and support his child and to make an
         effort to maintain communication and association with that
         child.”    Id. at 655.    We observed that the father’s
         incarceration made his performance of this duty “more
         difficult.” Id.

In re Adoption of S.P., 47 A.3d at 828. The Supreme Court continued:

            [A] parent’s absence and/or failure to support due to
            incarceration is not conclusive on the issue of
            abandonment. Nevertheless, we are not willing to
            completely toll a parent’s responsibilities during his
            or her incarceration.       Rather, we must inquire
            whether the parent has utilized those resources at
            his or her command while in prison in continuing a
            close relationship with the child. Where the parent
            does not exercise reasonable firmness in declining to
            yield to obstacles, his other rights may be forfeited.

         [McCray] at 655 (footnotes and internal quotation marks
         omitted). . . .

Id.

      Here, the trial court stated:

             This [c]ourt notes [Father’s] first three errors
         complained of on appeal essentially argue the Agency has
         failed to meet the statutory grounds for termination under
         23 Pa.C.S. § 2511(a).         The fulfillment of any one
         subsection of Section 2511(a) provides a threshold
         sufficient for the court to proceed to evaluate the best
         interest of the child under 23 Pa.C.S. § 2511(b). In re
         B.L.W., 843 A.2d 380 (Pa. Super. 2004) (en banc). The
         Agency’s Petition alleges the statutory grounds for
         termination have been met under 23 Pa.C.S. § 2511(a)(1)
         and (a)(2). Noting the substantive overlap in [Father’s]
         first three arguments, this [c]ourt addresses them in turn.

          [Father’s] first argument is that this [c]ourt improperly
         found a basis for termination of [his] parental rights on the


                                      - 11 -
J-S26042-17


       basis of his incarceration alone. First, [Father’s] argument
       is conclusory.     Neither the transcript of the relevant
       hearing or [sic] the Final Decree granting the termination
       contain any such statement by the [c]ourt. This [c]ourt is
       well aware of its responsibility to consider the totality of
       the circumstances and particular facts of each case:

          It is well-established that a court must examine the
          individual circumstances of each and every case and
          consider all explanations offered by the parent to
          determine if the evidence, in light of the totality of
          the circumstances, clearly warrants the involuntary
          termination.

       In re R.I.S., 36 A.3d 567, 572, (Pa. 2011) (internal
       citations omitted).

          Furthermore, the record shows this [c]ourt considered
       [a] substantial body of evidence. The record shows the
       [c]ourt heard from a number of witnesses and accepted a
       variety of exhibits regarding a number of issues, including
       but not limited to: the history of the child and [Father’s]
       lack of interactions with the Agency; the child’s current
       health and status in his foster home; [Father’s] past and
       current bond with the child; the impact of [Father’s]
       incarceration on his Family Service Plan goals; [Father’s]
       communication and visitation with the child during [his]
       current incarceration; and [Father’s] future plans. In light
       of these facts and in the absence of any indication to the
       contrary, [Father’s] argument that the [c]ourt’s decision
       was based on the fact of his incarceration alone does not
       stand.

           Secondly, [Father] seems to argue that based on the
       fact that he has attempted to remain a part of his child’s
       life alone is sufficient to prohibit the termination of his
       rights. It is true that “incarceration alone is not an explicit
       basis upon which an involuntary termination may be
       ordered pursuant to Section 2511 of the Pennsylvania
       Adoption Code.” In re R.I.S., 36 A.3d 567, 572-573 (Pa.
       2011). When a parent is incarcerated, it is incumbent
       upon him or her to utilize all resources available to
       maintain a relationship with the child and maintain a place
       of importance in the child’s life. Id. The courts have said


                                   - 12 -
J-S26042-17


         it is a “definitive principle that when a parent uses the
         opportunities that are available in prison to make sincere
         efforts to maintain a place of importance in the lives of his
         or her children, incarceration alone will not serve as
         grounds for the involuntary termination of his or her
         parental rights.[”] Id. at 574.

            The record does show that [Father] has utilized the
         resources available to him to maintain a relationship with
         the child and maintain a role in his life. resents a single
         argument in support of all four questions.[72] However,
         this [c]ourt stresses the language that “incarceration
         alone” is insufficient. As discussed, this [c]ourt does not
         base its decision on incarceration alone. Again the court is
         to consider the totality of the circumstances and the
         particular facts of each case. Id. at 572. In In re R.I.S.,
         a seminal case involving the termination of parental rights,
         the Supreme Court affirmed a trial court’s denial of a
         petition to terminate the father’s rights, but it did so in
         consideration of all the facts of the case. See In re
         R.I.S., 36 A.3d 567 (Pa. 2011) (the record showed the
         father was complying with all of the goals of his family
         service plan and that he had been the primary caretaker of
         the children before his incarceration). This [c]ourt affirms
         that it considered the totality of factors in the instant case.


            [72
                Father] requested visits from an early stage in
            incarceration and maintains regular correspondence
            with [Child]. See N.T. at 20-21.


Trial Ct. Op. at 10-12 (most footnotes omitted).

      After our careful review of the trial court’s application of the law to the

facts of this case, we find no reason to disturb the trial court’s conclusions.

Thus, the trial court’s determinations regarding Section 2511(a)(1) are

supported by competent, clear and convincing evidence in the record. See

In re Adoption of S.P., 47 A.3d at 826-27.



                                     - 13 -
J-S26042-17


      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements:

           (1) repeated and continued incapacity, abuse, neglect or
           refusal; (2) such incapacity, abuse, neglect or refusal has
           caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being; and (3) the causes of the incapacity, abuse,
           neglect or refusal cannot or will not be remedied.

See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003)

(citation omitted).    The grounds for termination of parental rights under

Section 2511(a)(2) for parental incapacity that cannot be remedied are not

limited to affirmative misconduct, but may include acts of refusal as well as

incapacity to perform parental duties. In re A.L.D. 797 A.2d 326, 337 (Pa.

Super. 2002).

      Our Supreme Court addressed the relevance of incarceration in

termination decisions under Section 2511(a)(2) as follows:

           [I]ncarceration is a factor, and indeed can be a
           determinative factor, in a court’s conclusion that grounds
           for termination exist under § 2511(a)(2) where the
           repeated and continued incapacity of a parent due to
           incarceration has caused the child to be without essential
           parental care, control or subsistence and that the causes of
           the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 828.

      Our Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows.




                                      - 14 -
J-S26042-17


           This Court has addressed         incapacity   sufficient    for
     termination under § 2511(a)(2):

         A decision to terminate parental rights, never to be made
         lightly or without a sense of compassion for the parent,
         can seldom be more difficult than when termination is
         based upon parental incapacity.           The legislature,
         however, in enacting the 1970 Adoption Act, concluded
         that a parent who is incapable of performing parental
         duties is just as parentally unfit as one who refuses to
         perform the duties.

     In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883, 891 (Pa.
     1986) (quoting In re: William L., 477 Pa. 322, 383 A.2d 1228,
     1239 (Pa. 1978)).

In re Adoption of S.P., 47 A.3d at 827.

     After re-visiting its decision in In re R.I.S. regarding incarcerated

parents, our Supreme Court stated:

        [W]e now definitively hold that incarceration, while not a
        litmus test for termination, can be determinative of the
        question of whether a parent is incapable of providing
        “essential parental care, control or subsistence” and the
        length of the remaining confinement can be considered as
        highly relevant to whether “the conditions and causes of
        the incapacity, abuse, neglect or refusal cannot or will not
        be remedied by the parent,” sufficient to provide grounds
        for termination pursuant to 23 Pa.C.S. § 2511(a)(2). If a
        court finds grounds for termination under subsection
        (a)(2), a court must determine whether termination is in
        the best interests of the child, considering the
        developmental, physical, and emotional needs and welfare
        of the child pursuant to § 2511(b). In this regard, trial
        courts must carefully review the individual circumstances
        for every child to determine, inter alia, how a parent’s
        incarceration will factor into an assessment of the child’s
        best interest.

In re Adoption of S.P., 47 A.3d at 830-31 (citations omitted).




                                   - 15 -
J-S26042-17


     Here, the trial court found as follows with regard to Section

2511(a)(2):

            At the time of the hearing, [Father] was incarcerated
        and therefore unable to provide essential parental care,
        control, and subsistence. [Father] argues he will be able
        to provide essential parental care control and subsistence
        “in the very near future” based in his hope that he will be
        granted parole in the near future. However, it is uncertain
        if [Father] will be granted parole, when that will occur, how
        long it would take for him to actually be released, and
        what his living situation would be like after his release.
        [Father] stated he hoped he would be granted parole
        within approximately three months, and that after his
        release he would go to a halfway house, and that after
        arriving at the halfway house he hoped to secure a job that
        would allow him to rent a two bedroom apartment. This
        [c]ourt notes [Father] does not have any confirmed job
        prospects or plans for child care in place, and has no
        family support in the area.

           [Father’s] plans, while hopeful, are by no means
        guaranteed to materialize. This [c]ourt notes [Father] has
        been incarcerated for all but approximately six months of
        the preceding thirty; therefore, the record does not show
        evidence of [Father’s] ability to provide even his own basic
        needs, let alone those of a child.          [Father] himself
        admitted that[,] if he is not granted parole, he will not be
        released until June, 2017. This [c]ourt does not consider a
        year’s wait “the very near future”, and even the timeline
        optimistically presented by [Father] seems to entail a wait
        of some weeks or months before [he] is able to secure
        appropriate housing for [Child], if at all. In addition,
        [Father] is currently unable to provide medical care for the
        child, which is particularly important to the child due to
        [Child’s] cleft palate condition and anticipated need of
        future treatment. [Father] has never been a primary
        caregiver for the child. Therefore, this [c]ourt finds the
        record contains competent evidence to find [Father] is
        unable to provide essential parental care, control, and
        subsistence at this time, and that [Father] cannot remedy
        such causes in a timely manner to provide the child with



                                   - 16 -
J-S26042-17


           permanency. Therefore, this [c]ourt find [sic] the Agency
           proved ground [sic] for termination under § 2511(a)(2).

Trial Ct. Op. at 12-14 (footnotes omitted).

        This Court has stated “[P]arents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

In re A.L.D. 797 A.2d at 340. “[A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.” Id.

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re Adoption of S.P., 47 A.3d at 826-

827. Father’s argument regarding Section 2511(a)(2) essentially seeks for

this Court to make credibility and weight determinations different from those

of the trial court. The trial court properly considered the history of the case,

including Father’s neglect as a parent to Child and his incarceration, and

determined that he would not remedy his failure to parent. Accordingly, we

find that the trial court’s determinations regarding Section 2511(a)(2) are

supported by sufficient, competent evidence in the record.

        In sum, we discern no basis to disturb the trial court’s determination

that there was clear and convincing evidence that termination of Father’s

parental rights was appropriate under Section 2511(a)(1) and (2).

        After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)


                                         - 17 -
J-S26042-17


are satisfied. See In re Adoption of C.L.G., 956 A.2d at 1009. This Court

has stated that the focus in terminating parental rights under Section

2511(a) is on the parent, but it is on the child pursuant to Section 2511(b).

Id. at 1008.

     In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court recently stated as follows.

           [I]f the grounds for termination under subsection (a)
        are met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
        and welfare of the child have been properly interpreted to
        include “[i]ntangibles such as love, comfort, security, and
        stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
        2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs
        and welfare” requires consideration of the emotional bonds
        between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53
A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     Instantly, the trial court stated as follows:

           [Father] has alleged the court abused its discretion or
        committed an error of law in finding that terminating
        [Father’s] rights was in [C]hild’s best interest. [Father]
        has not alleged any facts to support his claim that the
        [c]ourt abused its discretion, and this [c]ourt is therefore
        unable to address it with specificity. The record contains
        no evidence that this court demonstrated manifest
        unreasonableness, partiality, prejudice or ill-will.

           Nor has [Father] alleged any facts to support his claim
        that this [c]ourt erred as a matter of law on this issue.
        Having found the Agency proved a statutory ground for
        termination under 23 Pa.C.S. § 2511(a), this [c]ourt


                                    - 18 -
J-S26042-17


       turned to consider the best interest of the child under 23
       Pa.C.S. § 2511(b). In re B.L.W., 843 A.3d 380, 384 (Pa.
       Super. 2004) (en banc). The standard requires the court
       “to give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23
       Pa.C.S. § 2511(b). Furthermore, “the rights of a parent
       shall not be terminated solely on the basis of
       environmental factors such as inadequate housing,
       furnishings, income, clothing, and medical care if found to
       be beyond the control of the parent.” Id. However, the
       courts have stated that the emotional needs and welfare of
       the child have properly been interpreted to include
       “intangibles such as love, comfort, security, and stability.”
       In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). When
       making a Section 2511(b) determination, the courts are to
       focus on the child, not on the parent. In Re Adoption of
       C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

          As discussed above, [Father’s] history of providing
       parental care for [Child] is very limited, as is the bond
       shared by [Father] and [Child].         [Father’s] ability to
       provide even basic housing for [Child], at any time in the
       near future is uncertain. Thus, at the same time as
       [Father’s] ability to provide a secure and appropriate
       physical environment [for Child] is uncertain, [Father’s]
       parenting abilities are almost entirely unproven.

          [Father] has never been the primary caretaker for
       [Child], nor have they ever shared a residence. [Father]
       had zero contact with [Child] for almost a year and a half,
       and his current interactions are limited to twice-monthly
       visits of no more than two hours, during which [Father] is
       never alone with the child and is not allowed to conduct
       such basic functions as changing [C]hild’s diaper. The
       limited evidence in the record supporting [Father’s]
       parenting abilities encompasses a certificate of completion
       for a parenting class; testimony that he sends regularly
       and age-appropriate correspondence; and testimony that
       the half-dozen visits have gone about as well [as] could be
       expected of a two-year-old in an unfamiliar and busy
       environment. [Father] has clearly demonstrated his desire
       to parent, but his abilities remain almost entirely untested.




                                  - 19 -
J-S26042-17


           As Ms. Sigrist noted repeatedly, while [Father’s] recent
        abilities to provide for and bond with [C]hild have been
        limited, those limitations are due to incarceration as a
        consequence of [his] personal choices. As such, this court
        agrees with the Agency’s assessment that it was not
        “beyond the control” of [Father] to provide parental care
        and control where [Father] could have avoided further
        incarceration.

            In contrast, [Child] is provided with plentiful love,
        comfort, security, and stability in the care of [E.B.]. In her
        care, he enjoys a stable home, surrounded by his half-
        sister, cousin, and maternal grandmother. He is loved by
        [E.B.]. He has a strong bond with [E.B.], who has been
        his primary caretaker for over a year. [E.B.] has stable
        employment and housing[,] and is monitoring [Child]’s
        medical needs.[82] Importantly, [Child] has now lived with
        [E.B.] for more than half his life. She is an experienced
        caretaker. While [Father] certainly has demonstrated love
        for [Child] and a desire to remain an important figure in
        [Child]’s life, [E.B.] has engaged in daily, loving care of
        [Child] for more than a year. The conditions of [Child]’s
        future life with [Father] would be highly uncertain, while
        his life with [E.B.] is confirmedly stable and secure. The
        record shows termination of [Father’s] parental rights will
        allow for [Child]’s adoption by a relative with whom he is
        strongly bonded, who is already providing him with a
        loving and stable home, and in whose household he is
        surrounded by extended family. Therefore, this [c]ourt
        finds the record contains competent evidence to find the
        termination is in [Child]’s best interest under Pa.C.S. §
        2511(b).


           [82]
               [E.B.] is employed by Highmark Blue Shield.
           [N.T., 6/15/16], at 44.




Trial Ct. Op. at 14-16 (most footnotes omitted).

     While Father may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, do not preclude termination of parental


                                    - 20 -
J-S26042-17


rights. In re Z.P., 994 A.2d at 1121. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125 (citation omitted).    Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

As there is competent evidence in the record that supports the trial court’s

credibility and weight assessments regarding Child’s needs and welfare and

the absence of any bond with Father, we conclude that the trial court did not

abuse its discretion in finding that Father’s appeal lacks merit as to Section

2511(b). See In re Adoption of S.P., 47 A.3d at 826-27.

      Lastly, Father argues that the trial court erred in changing the

permanency goal to adoption.        Father’s Brief at 11-12.      Section 6351

controls the question of change in permanency goal.          See 42 Pa.C.S. §

6351. The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows.

         “The standard of review in dependency cases requires an
         appellate court to accept findings of fact and credibility
         determinations of the trial court if they are supported by
         the record, but does not require the appellate court to
         accept the lower court’s inferences or conclusions of law.”
         In re R.J.T., [] 9 A.3d 1179, 1190 (Pa. 2010). We review
         for abuse of discretion[.]

In Interest of L.Z., 360, 111 A.3d 1164, 1174 (Pa. 2015).



                                     - 21 -
J-S26042-17


      When considering a petition for goal change for a dependent child, the

trial court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S. §

6351(f)).

      Regarding the disposition of a dependent child, Section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with numerous

criteria for its permanency plan for the subject child.   Pursuant to those

subsections, the trial court is ultimately charged with determining the

“disposition which is best suited to the safety, protection and physical,

mental and moral welfare of the child.” 42 Pa.C.S. § 6351(g).

      For the reasons expressed by the trial court regarding Child’s best

interests quoted above, there was also sufficient, competent evidence in the

record to support the finding that a goal change to adoption, so that E.B.

may adopt Child, serves Child’s best interests.

      Accordingly, we affirm the termination decree and the goal change

order.


      Decree and order affirmed.




                                    - 22 -
J-S26042-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/12/2017




                          - 23 -